Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141899                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RICKY S. BENNETT,                                                                                       Mary Beth Kelly
             Plaintiff-Appellee,                                                                          Brian K. Zahra,
                                                                                                                     Justices

  v                                                                SC: 141899
                                                                   COA: 287628
                                                                   WCAC: 07-000254
  MACKINAC BRIDGE AUTHORITY,
          Defendant-Appellee,
  and
  AMERICAN PAINTING COMPANY, INC.,
  and AMERISURE INSURANCE COMPANY,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 31, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
           0316                                                               Clerk